Notice of Pre-AIA  or AIA  Status

This action is responsive to amendments filed on 3/4/2022.  Claims 2-21 have been added.  Claim 1 has been cancelled.  Claims 2-21 are allowed.

	The rejections of claim 1 under the grounds of nonstatutory double patenting has been withdrawn in view of the above amendments. 


REASON FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: 
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of: 
“providing a design environment comprising a catalog of objects, a rich type system, and a graph knowledge base describing an upper ontology that represents a higher-level abstraction, wherein the higher-level abstraction supports classification of generic data and function types for dynamic typing and prototypal inheritance; 
receiving in the design environment, a declarative composition of the application created using the rich type system; 
producing, based on the declarative composition, an object for storage in the catalog of objects; 
upon receipt of a request for the application, generating, using the graph knowledge base, the upper ontology, and the catalog of objects, context information to hydrate the request; " as stated in claims 1, 9 and 16.

These limitations, in conjunction with other limitations in the independent claims, are not specifically disclosed or remotely suggested in the prior art of record. A review of claims 2-21 are allowable over the prior art of record. 



Subramanian et al Pat. No.: (US 10,445,170 B1).  The subject matter disclosed therein is pertinent to that of claims 2-21 (e.g., Data identification and change impact prediction in a distributed computing environment).
Duggal et al. Pub. No.: (US 2017/0323089 A1).  The subject matter disclosed therein is pertinent to that of claims 2-21 (e.g., Systems and methods for domain-driven design and execution of modular and dynamic services, applications and processes).
Cella et al. Pub. No.: (US 2019/0041845 A1).  The subject matter disclosed therein is pertinent to that of claims 2-21 (e.g., Methods and systems for data collection and intelligent process adjustment in an industrial environment).
Stoop et al. Pub. No.: (US 2018/0285700 A1).  The subject matter disclosed therein is pertinent to that of claims 2-21 (e.g., Training image-recognition systems using a joint embedding model on online social networks).
Pruitt et al. Pub. No.: (US 2018/0239810 A1).  The subject matter disclosed therein is pertinent to that of claims 2-21 (e.g., Systems and methods for tracking assets across a distributed network environment).


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thao Duong whose telephone number is (571)272 - 2350. The examiner can normally be reached on M-F 7:30-5:00. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian J. Gillis can be reached on (571)-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273-8300.
 	


/T. D./
Examiner, Art Unit 2446


/MICHAEL A KELLER/Primary Patent Examiner, Art Unit 2446